Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
 

Claim(s) 1-2, 12, 14, and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamauchi et al. (2008/0247022).
 	Regarding claim 1, Yamauchi discloses an apparatus for generating an image on a surface, comprising: 
a screen (100); 
a housing positioned to hold the screen, the screen and the housing together forming an enclosure (par. 134); 
a light source (2) positioned in the enclosure to emit light in a first direction; 
a reflector (3) positioned to direct the light from the light source toward the screen; 
a driving mechanism (21) positioned to drive the reflector to move in a second direction generally perpendicular to the first direction; and 
an inherently included processor positioned in the housing, the processor being in communication with the light source and the driving mechanism so as to coordinate a movement of the reflector with the light from the light source.

	Regarding claims 12 and 14, the solenoid in paragraph 21 meets the linear motor and magnet as claimed.  
	Regarding claims 16-19, see the similar rejections as set forth above.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi et al. (2008/0247022) in view of Morikuni et al. (2008/0049315).
 	Regarding claim 3, Yamauchi does not disclose the light source includes a light emitting diode (LED) component, and wherein the light-source controller includes an LED driving circuit as claimed.  Morikuni, from the similar field of endeavor, teaches that LED light source and laser light sources are interchangeable with each other (par. 143).  Hence, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to replace the laser light source of Yamauchi with the well known LED light source as taught by Morikuni to perform the well known functions as claimed.

	Regarding claim 5, Yamauchi discloses the light-control signal is indicative of a set of characteristics of the light emitted by the LED component.  That is, the inherently included processor provide a control signal which is indicative of a set of characteristics of the light emitted by the LED component, such as the RGB signals.
	Regarding claim 6, Yamauchi discloses the driving mechanism is configured to move the reflector in response to a movement-control signal from the processor (note the controller in par. 90, which is a part of a control system by a processor).
	Regarding claim 7, Fig. 10 shows that the movement-control signal corresponds to the light-control signal.  That is, each RGB signal has a corresponding movement control for each of the respective reflector plates 3.
Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi et al. (2008/0247022) in view of Morikuni et al. (2007/0097337).
	Regarding claims 8 and 9, Yamauchi does not disclose the curved surface as claimed.  Morikuni, from the similar field of endeavor, teaches the use of curved surface to reflect light to the screen (40).  The curved surface effectively widen the coverage area of the light source without using additional lenses.  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the curved reflector 40 into Yamauchi so that the projection light could be widened without using additional lenses.  
Claims 13, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi et al. (2008/0247022).
Regarding claims 13 and 15, Yamauchi does not disclose the coil gun and the pneumatic device as claimed.  The examiner takes Official Notice that using coil gun or pneumatic device as a driving mechanism is well known in the art.  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the well known coil gun or pneumatic device as the shift unit to perform the well known functions as claimed.  
 	Regarding claim 20, Yamauchi does not disclose the verifying step as claimed.  The examiner takes Official Notice that using verifying step to verify the position of a solenoid or a motor such as disclosed in paragraph 21 and 92, respectively, is well known in the art.  The verifying step verifies whether the solenoid or motor is functioning before the light source is activated.  Hence, it would have been obvious include the well known verifying step into Yamauchi so that the operation status of the solenoid or motor could be determined before the light source is activated.  
Allowable Subject Matter
Claims 10, 11, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEE whose telephone number 571-272-7349.  The examiner can normally be reached on Monday through Thursday from 9:00 am to 6:00 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                                                                            /MICHAEL LEE/                                                                                       Primary Examiner, 
                                                                             Art Unit 2422